Citation Nr: 0915641	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach 
disability and acid reflux.

3.  Entitlement to service connection for high blood 
pressure.

4.  Entitlement to service connection for jungle rot of the 
feet.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
April 1971.  He also had service in the Army and Air National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In August 2008, the Board, among other 
things, remanded the five identified claims for additional 
development.

In the August 2008 decision, the Board referred a claim of 
service connection for psychiatric disability other than PTSD 
to the agency of original jurisdiction (AOJ).  It does not 
appear that this issue has been addressed and it is again 
referred to the AOJ.


FINDINGS OF FACT

1.  The Veteran failed to report for PTSD, skin, and spine 
examinations at the VA Medical Center (VAMC) in Wichita, 
Kansas, scheduled for December 2008 in conjunction with his 
claims on appeal; good cause has not been shown for the 
failure to report to the examinations.

2.  The Veteran has not been diagnosed with PTSD.

3.  The Veteran does not have a stomach disability or acid 
reflux that is attributable to his active military service; 
neither a stomach disability or acid reflux is caused or made 
worse by service-connected disability.

4.  The Veteran does not have high blood pressure that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.

5.  The Veteran does not have jungle rot of the feet that is 
attributable to his active military service.

6.  The Veteran does not have a back disability that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655, 4.125 
(2008).

2.  The Veteran does not have a stomach disability or acid 
reflux that is the result of disease or injury incurred in or 
aggravated during active military service; a stomach 
disability or acid reflux is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.655; 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have high blood pressure that is the 
result of disease or injury incurred in or aggravated during 
active military service; high blood pressure is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.655; 38 C.F.R. § 3.310 (2006).

4.  The Veteran does not have jungle rot of the feet that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.655 (2008).

5.  The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a February 2004 notice letter, 
the RO notified the Veteran and his representative of the 
information and evidence needed to substantiate the Veteran's 
claims of service connection.  The letter included 
information regarding substantiating a claim based on 
secondary service connection.  By an April 2006 letter, the 
Veteran was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in January 2009, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the Wichita VAMC.  Records from 
multiple private treatment providers identified by the 
Veteran have also been obtained.  The Veteran identified 
Augusta Internal Medicine as a medical facility with 
potentially relevant records.  However, the facility 
apparently went out of business and the records were not able 
to be obtained.

In conjunction with the August 2008 remand, the Veteran was 
scheduled for VA examinations concerning his claims on 
appeal.  The examinations were to take place in December 
2008.  However, the Veteran failed to report to the 
examinations without good cause.  Thus, VA's assistance in 
providing medical examinations and opinions was frustrated.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as arthritis and hypertension, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).  However, a veteran who establishes in-service 
incurrence of an injury or disease through application of 
section 1154(b) must nonetheless submit sufficient evidence 
of a causal nexus between that in-service event and a current 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

Pursuant to the Board's August 2008 remand, the Veteran was 
scheduled for VA examinations in connection with the PTSD, 
jungle rot, and back claims.  The Board requested the 
examinations because entitlement to the benefits sought could 
not be established without a VA examination.  The AOJ 
complied with the remand instructions and scheduled the 
examinations.  In November 2008, the Veteran was notified of 
the scheduled examinations by the Wichita VAMC.  The Veteran 
failed to report to the three examinations.

The provisions of 38 C.F.R. § 3.655 pertain to cases when a 
veteran fails to report for a VA examination.  When 
entitlement to a benefit cannot be established without a VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record for an examination scheduled in 
conjunction with an original compensation claim.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  38 C.F.R. § 3.655 (2008).

In a February 2009 statement, the Veteran acknowledged that 
the examinations had been scheduled.  He stated that he could 
not go to the examinations because he could not take off from 
work.  The Veteran stated that he did not have any more 
evidence to present for his case and that nothing had changed 
with the claims.  Because the Veteran was not prohibited from 
attending the examinations as a result of illness, 
hospitalization, death of an immediate family member, or some 
similar reason, the Board finds that the Veteran failed to 
report to the examinations without good cause and the claims 
will be adjudicated based on the existing evidence of record.

A. PTSD

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The Veteran asserts that he developed PTSD as a result of 
traumatic combat experiences during his active military 
service.  Specifically, he alleges that, while stationed in 
Vietnam, he was involved in intense combat with the enemy 
that involved small arms fire and mortars.  He also states 
that he witnessed several dead bodies, including that of an 
American pilot with a severed head and severed limbs.

The Veteran's service treatment and personnel records are 
negative for psychiatric complaints or treatment, or a 
diagnosis of a psychiatric disability, including PTSD.  
However, the records clearly show that the Veteran 
participated in combat during his service in Vietnam.  He was 
awarded the Combat Action Ribbon and a Purple Heart.  The 
Veteran sustained multiple shrapnel fragment wounds, 
including from enemy mortar fire in March 1968 and April 1968 
in Cam Lo, Vietnam.

Because there is no clear and convincing evidence to the 
contrary and the Veteran's claimed stressors are consistent 
with the circumstances of his service, the Veteran's lay 
testimony alone establishes the occurrence of his claimed in-
service combat stressors.  See 38 C.F.R. § 3.304(f)(1).  
Given the establishment of in-service stressors, the evidence 
needs to show that the Veteran currently has PTSD and that 
the DSM-IV diagnosis is linked to an established in-service 
stressor in order for service connection to be warranted.

Post-service records do not document psychiatric treatment 
until 2005.  Private medical records from Harder Family 
Practice show treatment for a generalized anxiety disorder.  
Those private records and records from the Wichita VAMC do 
not contain evidence pertaining to PTSD.

In March 2005, the Veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and interviewed the Veteran.  The examiner noted the 
Veteran's corroborated in-service combat stressors.  In the 
body of the examination report, the six criteria for 
establishing a diagnosis of PTSD in accordance with DSM-IV 
were listed.  Generally, the criteria are exposure to a 
traumatic event; re-experiencing the event; avoidance; 
increased arousal; duration over one month; and associated 
impairment.  The examiner appeared to indicate that the 
Veteran met each criterion.  Even so, the examiner provided 
DSM-IV diagnoses of major depressive disorder, generalized 
anxiety disorder, and panic disorder without agoraphobia.  
The examiner did not provide any further opinion regarding 
PTSD or why the Veteran does not have PTSD.

Given the equivocal nature of the March 2005 examination, the 
Board remanded the claim for another examination as mentioned 
previously.  Because the Veteran did not report to the 
scheduled December 2008 VA examination, VA was unable to 
determine whether he in fact has PTSD in accordance with DSM-
IV.  In consideration of the evidence that is of record, it 
is shown that the Veteran has DSM-IV diagnoses of major 
depressive disorder, generalized anxiety disorder, and panic 
disorder without agoraphobia.  He has not been diagnosed with 
PTSD.  Without medical evidence of a diagnosis of PTSD in 
accordance with DSM-IV, an element of the claim is not met.  
Consequently, service connection for PTSD is not warranted.

B. Claims Secondary to PTSD

The Veteran and his representative specifically assert that 
the Veteran has a stomach disability and acid reflux, as well 
as high blood pressure, as a result of PTSD.  Thus, they 
contend that service connection is warranted for the 
disabilities on a secondary basis.

Service connection of a secondary disability may only be 
granted if the secondary disability is proximately due to or 
aggravated by a service-connected disability.  In the 
Veteran's case, he has not been awarded service connection 
for PTSD.  Thus, as a matter of law, service connection may 
not be granted for a stomach disability and acid reflux or 
high blood pressure caused by non-service-connected PTSD.  
See 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.  
Moreover, because service connection may not be granted in 
this manner, a remand for a medical opinion to address the 
relationship between PTSD and a stomach disability and acid 
reflux or high blood pressure is not necessary.

Neither the Veteran or his attorney representative has set 
forth any other theory of service connection regarding a 
stomach disability and acid reflux or high blood pressure.  
However, the RO also considered service connection on a 
direct basis when the two claims were adjudicated.

Regarding a stomach disability and acid reflux, the Veteran 
has been treated for gastritis and GERD (gastroesophageal 
reflux disease).  Although a current disability has been 
shown, there is no indication that the Veteran's stomach 
disabilities are attributable to his active military service.  
Records from his active military service are negative 
concerning the stomach or gastrointestinal area.  Bullet 
fragments were later found in the abdomen, but the Veteran 
was already awarded service connection for retained foreign 
bodies in the abdomen by a September 1990 rating decision.  
Moreover, there is no suggestion that the Veteran's gastritis 
or GERD was incurred in or aggravated in the line of duty 
during National Guard service.  Therefore, service connection 
is not warranted for a stomach disability or acid reflux on a 
direct basis.

With respect to the high blood pressure claim, high blood 
pressure or hypertension was not noted during active military 
service.  The Veteran's service records documented blood 
pressure readings of 124/70 at the December 1966 entrance 
examination, 130/74 in April 1969, and 126/78 at the March 
1971 separation examination.  A post-service VA examination 
in June 1972 included a blood pressure reading of 120/75.

Post-service records first document treatment for high blood 
pressure in April 2001.  He was treated at the Wichita Clinic 
after being diagnosed with elevated blood pressure during an 
emergency room visit.  The Veteran was diagnosed with mild 
hypertension at the Wichita Clinic.  Records from the Wichita 
VAMC show that he was treated for hypertension at that 
facility beginning in September 2001.  Although a current 
disability is established by the recent medical evidence, 
high blood pressure or hypertension was not diagnosed during 
active military service and there is no indication from the 
competent medical evidence that the Veteran's high blood 
pressure is otherwise attributable to that service.  
Moreover, there is no indication that the Veteran's high 
blood pressure was incurred in or aggravated in the line of 
duty during National Guard service.  Therefore, service 
connection is not warranted for high blood pressure on a 
direct basis.

Additionally, the Board notes that there is no objective 
evidence that hypertension manifested itself to a compensable 
degree within one year of the Veteran's separation from 
active military service.  As noted above, hypertension was 
first diagnosed in April 2001, which was approximately 30 
years after active military service.  Thus, service 
connection is not warranted for high blood pressure on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

C. Jungle Rot of the Feet

The Veteran contends that service connection is warranted for 
jungle rot of the feet as a result of developing the disease 
during active military service.  Specifically, he states that 
his feet were constantly wet for long periods of time during 
his service in Vietnam.  He maintains that he was treated for 
jungle rot by a medic in the field and that the treatment was 
not transcribed in his service treatment records.

The Veteran's service treatment records are negative for 
treatment for jungle rot.  A copy of a letter, dated in May 
1968, is associated with the claims file.  Apparently the 
letter was written by the Veteran to his family while he was 
stationed in Vietnam.  In the letter, the Veteran mentions 
that he developed jungle rot, although he references the side 
of his face and neck as the affected areas.

In light of the May 1968 letter and the Veteran's seemingly 
credible statements about in-service treatment, satisfactory 
lay evidence has been received establishing in-service 
incurrence.  Treatment for jungle rot of the feet is an 
incident that is consistent with the circumstances, 
conditions, and hardships of the Veteran's combat service in 
Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Post-service medical records do not establish that the 
Veteran has jungle rot of the feet or a possible associated 
disability.  In a January 2001 VA treatment record, the 
Veteran reported a history of skin eruptions and rashes, but 
no disability was diagnosed at that time.

Given the state of the evidence, the Board remanded the claim 
for a VA examination in order to determine whether the 
Veteran currently has jungle rot or an associated disability 
that is attributable to his active military service.  Because 
the Veteran did not report to the scheduled December 2008 VA 
examination as previously mentioned, VA was unable to 
determine whether that is the case.  In consideration of the 
evidence that is of record, only in-service incurrence is 
established by application of section 1154(b).  Without 
sufficient evidence of a causal nexus between the in-service 
treatment and a current disability, elements of the claim are 
not substantiated.  See Dalton, 21 Vet. App. at 37.  
Consequently, service connection for jungle rot of the feet 
is not warranted.

D. Back

The Veteran contends that service connection is warranted for 
a back disability because a back injury was incurred during 
combat.  He states that he injured his back when a mortar 
round exploded at Cam Lo in March 1968.  The Veteran states 
that the explosion threw him 20 to 40 feet in the air and he 
injured his back when he landed on the ground.  Service 
records document treatment for multiple fragment wounds from 
the incident, but he was not treated for symptoms involving 
the back.  However, because the reported back injury is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's combat service in Vietnam, an in-service 
injury is established.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

After his separation from active military service, the 
Veteran was seen at St. Francis Hospital in March 1982 for 
chest pain.  During the course of treatment, the Veteran was 
diagnosed with moderate degenerative changes of the upper 
dorsal spine.  No opinion as to the origins of any back 
disability was provided.  National Guard records show that, 
in June 1988, the Veteran injured the lumbar area of his back 
when he bent over to pick up a 70-pound piece of equipment.  
The injury was considered to be in the line of duty and the 
diagnoses were listed as muscle strain, possible low back 
strain, and thoracic back strain.

In February 2005, the Veteran underwent VA examination in 
connection with the claim.  Based on x-ray evidence, the 
Veteran was diagnosed with degenerative disc disease and 
osteoarthritis of the cervical, thoracic, and lumbar segments 
of the spine.  The examiner noted the Veteran's stated in-
service back injury from the mortar explosion and provided a 
nexus opinion regarding the current disability and the 
reported injury.  He found that the Veteran's current back 
disabilities were less likely as not caused by or the result 
of the in-service back injury.  The examiner reasoned that 
the late onset of the disabilities was more consistent with 
the aging process and that there was an absence of evidence 
of back treatment in the service records.

The Board remanded the claim in August 2008 for another VA 
examination and opinion because there is some question as to 
whether the two instances of back treatment (March 1982 and 
June 1988) were considered by the examiner.  Because the 
Veteran did not report to the scheduled December 2008 VA 
examination as previously mentioned, VA was unable to obtain 
another nexus opinion.  In consideration of the evidence that 
is of record, the Board finds that the Veteran's current back 
disabilities are not attributable to his active military 
service.  The only relevant medical opinion of record weighs 
against the claim.  There is no competent medical evidence 
linking the Veteran's current disabilities to his active 
military service.  Without sufficient evidence of a causal 
nexus between a current back disability and an in-service 
injury, service connection for a back disability is not 
warranted.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the spine manifested itself to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted above, 
degenerative changes were first seen in March 1982, which was 
over 10 years after the Veteran's separation from active 
military service.  Thus, service connection is not warranted 
for a back disability on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

E. Conclusion

The Board has considered the Veteran's written contentions 
with regard to his claims of service connection.  While the 
Board does not doubt the sincerity of the Veteran's belief 
that he has the claimed disabilities and that they are 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability or a 
diagnosis requiring medical training such as PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for PTSD, stomach disability and 
acid reflux, high blood pressure, jungle rot of the feet, and 
a back disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for a stomach disability and acid reflux 
is denied.

Service connection for high blood pressure is denied.

Service connection for jungle rot of the feet is denied.

Service connection for a back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


